DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-5, 7-13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP TSG RAN WG1 Meeting AH 1801,R1 -1800404, Vancouver, Canada, January 22nd - 26th, 2018, Agenda Item: 7.3.3.2, Source: Lenovo, Motorola Mobility, Title: Remaining issues on HARQ-ACK feedback timing determination for SPS PDSCH (IDS ART) hereinafter after known as Lenovo.

As to claim 1, Lenovo discloses a method for transmitting uplink control information, comprising: determining, by a terminal device, a second time domain resource set from a pre- configured first time domain resource set, wherein each time unit in the second time domain resource set is a candidate time domain unit for transmitting downlink data (Lenovo, Section 2: subsection 9.2.3, Terminal determines PDSCH data (second resource set) and associated HARQ transmission timing (first , wherein the first time domain resource set is determined according to an Acknowledgement (ACK)/Negative Acknowledgement (NACK) feedback timing sequence set of the downlink data (Lenovo, sections 1-3 HARQ communication sequence used for ACK/NACK transmission for associated downlink data); and transmitting, by the terminal device, in a target time unit, ACK/NACK feedback information corresponding to each time unit in the second time domain resource set to a network device (Lenovo, Section 2: subsection 9.2.3, Terminal determines ACK/NACK data to send in sequence in response to second resource set).

As to claim 2,  Lenovo discloses wherein the determining, by a terminal device, a second time domain resource set from a pre-configured first time domain resource set, comprises: determining, by the terminal device, the second time domain resource set from the first time domain resource set according to a pre-configured downlink scheduling timing sequence set (Lenovo, Section 2: subsection 9.2.3, scheduling sequence determined by terminal). 

As to claim 3,  Lenovo discloses wherein each element in the downlink scheduling timing sequence set corresponds to a value of a downlink scheduling timing sequence in each row of a physical downlink shared channel (PDSCH) symbol allocation table; or each element in the downlink scheduling timing sequence set corresponds to a value of a downlink scheduling timing sequence in at least one row of the PDSCH symbol allocation table, and values of different elements in the downlink scheduling timing sequence set are different (Lenovo, Section 2: subsection 9.2.3, table 9.2.1.1, PDSCH allocation determined based on DCI scheduling indication).

As to claim 4, Lenovo discloses wherein the determining, by a terminal device, a second time domain resource set from a pre-configured first time domain resource set , comprises: determining, by the terminal device, if all time units of at least one time unit corresponding to a first downlink time unit in the first time domain resource set are not used to transmit downlink control information (DCI), that the second time domain resource set does not include a first downlink time unit; or determining, by the terminal device, if at least one time unit corresponding to a first downlink time unit in the first time domain resource set is used to transmit the downlink control information, that the second time domain resource set includes the first downlink time unit (Lenovo, Section 2: subsection 9.2.3, determining HARQ feedback indication is included determines there is downlink data).

As to claim 5, Lenovo dicloses wherein all time units of the at least one time unit corresponding to a first downlink time unit in the first time domain resource set is not used to transmit downlink control information (DCI), comprises: all of the at least one time unit is a non-downlink control channel 
monitoring time point, or all of the at least one time unit is allocated as an uplink transmission resource (Lenovo, subsection 9.2.3, allocating slots for uplink transmission).

As to claim 7, Lenovo discloses wherein the downlink data comprises a physical downlink shared channel (PDSCH) and/or a physical downlink control channel (PDCCH) indicating a semi-persistent scheduling (SPS) resource release (Lenovo, Section 1, downlink data for indicating PDSCH).

As to claim 8, Lenovo discloses wherein the one time unit is one time slot (Lenovo, Section 2: subsection 9.2.3, table, determination of downlink data and uplink HARQ feedback is performed for plural timeslots). 

As to claims 9-13, 15 and 16, the claims are rejected as applied to claim 1-5, 7 and 8 above respectively by Lenovo. 

As to claims 17, 18 and 19, the claims are rejected as applied to claim 1, 4 and 5 above respectively by Lenovo. 

Allowable Subject Matter

Claim 6, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Art Made of Record

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150029972 A1		Park; Jonghyun et al.
US 20200106566 A1		YEO; Jeongho et al.
US 20200337077 A1		YOSHIMURA; Tomoki et al.
US 20200359401 A1		YOSHIMURA; Tomoki et al.
US 20210084623 A1		ZHANG; Shujuan et al.
US 20190363840 A1		WANG; Yi et al.
US 20210075556 A1		Karaki; Reem et al.
US 20210006377 A1		HOOLI; Kari Juhani et al.
US 20200404634 A1		He; Hong et al.
US 20200389878 A1		Karaki; Reem et al.
US 20210099255 A1		GAO; Xuejuan
US 20210075571 A1		MANOLAKOS; Alexandros et al.
US 20200266931 A1		GOU; Wei et al.
US 20200252165 A1		NUNOME; Tomoya et al.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467